El apelante, en este caso de interdicto posesorio, solicitó recon-sideración de la sentencia dictada por este tribunal (43 D.P.R. 865) o la modificación de sn pronunciamiento en costas.
En cuanto a la reconsideración, insistió en las mismas cuestiones que presentó en su primitivo alegato y fueron consideradas o resuel-tas, sin que la nueva argumentación convenciera, de que debía re-vocarse la sentencia recurrida.
En cuanto a las costas, sostuvo que fué injusta la imposición de todas ellas, incluyendo los honorarios, y que la corte inferior abusó de su discreción al no excluir éstos, citando el caso de Hernández v. Sánchez, 41 D.P.R. 74. Este tribunal, basándose en el de Rivera v. Vargas, 43 D.P.R. 155, declaró sin lugar la moción porque, aún cuando quizás la prueba no demostrara que el apelante era un liti-gante temerario, la corte de distrito podía aún, al fijar la cuantía de los honorarios, apreciar el grado de temeridad y esa corte estaba en mejores condiciones que el Supfemo para actuar en esa dirección.